 In the Matter of E. I. DU PONT DE NEMOURS& COMPANYandDISTRICT50,UNITED MINE WORKERS OF AMERICACase No. 8091. Decided October 31, 1941Investigation and Certification of Representatives:stipulation for certificationof representatives upon consent election.Mr. Philip G. Phillips,for the Board.Mr. C. H. Doherty,of Charleston, W. Va., for the Company.Mr. George J. Titler,of Charleston, W. Va., for the United.Mr. Charles Ritchie,of Charleston, W. Va., for the Association.Mr. Martin C. Bowles,of Charleston, W. Va., for the A. F. of L.Mr. Frederic B. Parkes, Od,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn August 18, 1941, District 50, United Mine Workers of America,herein called the United, filed with the Regional Director for theNinth Region (Cincinnati, Ohio) a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of E. I. du Pont de Nemours & Company, herein called theCompany, engaged in the manufacture and distribution of numerouschemical products, including synthetic ammonia, urea-ammonia liquor,crystal urea, "Uramon," Formamide, and other ammonia products;menthanol, higher alcohols, aliphatic acids, and esters; methacrylateresins; "Zerone" and "Zerez" anti-freezes; hydrogenated products, aquaammonia ; "Excelsior" brand carbonate of ammonia ; and bicarbonateof ammonia; "Mycoban" rope and mold inhibitor, nylon intermediates,ethylene glycol, and other chemical products, in Belle, West Virginia,and requesting an investigation and certification of representatives;pursuant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On August 28, 1941, the National LaborRelations Board, herein called the Board, acting pursuant to Section9 (c) of the Act, and Article III, Section 3, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, ordered an36 N. L. R. B., No. 1.25.600 E. I. DU PONT DE NEMOURS & COMPANY601investigation and authorized the Regional Director to conduct it and toprovide for an appropriate hearing upon due notice.On September4,1941, the Board, the Company, the United, and Association of Chem-ical Employees, herein called the Association, and International Broth-erhood of Carpenters & Joiners of America, Locals 128 and 1207;International Brotherhood of ElectricalWorkers of America, Local466;Bricklayers,Masons, and Plasterers International Union ofAmerica, Bricklayers Local No. 9; International Brotherhood of Paint-ers,Decorators, and Paperhangers of America, Local 970; Interna-tional Association of Machinists, Lodge 615; United Association ofJourneymen, Plumbers and Steamfitters of the United States andCanada, Plumbers and Steam Fitters Local No. 651; InternationalBrotherhood. of Boilermakers, Iron Shipbuilders, Welders and Helpersof America; American Federation of Labor, herein collectively calledthe A. F. of L., entered into a "STIPULATION FOR CERTIFICA-TION OF REPRESENTATIVES UPON CONSENT ELECTION."Pursuant to the stipulation, an election by secret ballot was con-ducted on September 29, 1941, under the direction and supervision ofthe Regional Director, among all hourly paid production, maintenance,and construction employees, the chauffeur and those clerks named inAppendix A, employed by the Company, excluding supervisory em-ployees, foremen, assistant foremen, subforemen, detail employeesnamed in Appendix B, all clerks not listed in Appendix A, the patrolforce, safety and fire inspectors, janitors, gardeners, clubhouse em-ployees, and canteen employees, to determine whether said employeesdesired to be represented by the United, by the Association, or by theA. F. of L. for the purposes of collective-bargaining or by none of suchlabor organizations.On October 1; 1941, the Regional Director issuedand duly served upon the parties an Election Report on the ballot.Noobjections to the conduct of the ballot or the Election Report have beenfiled by any of the parties.As to the balloting and the results thereof, the Regional Director re-ported as follows :Number of eligible voters----------------------------------3,286Number of ballots placed in ballot boxes---------------------3, 035Number of unchallenged ballots for UnitedMineWorkers ofAmerica, District 50 C. I. 0------------------------------631Number of unchallenged ballots for Association of ChemicalEmployees ---------------------------------------------1,735Number of unchallenged ballots for American Federation ofLabor -------------------------------------------------477Number of unchallenged ballots for none--------------------170Number of challenged-ballots-------------------------------13.Number of blank ballots-----------------------------------1Number of spoiled ballots----------------------------------8 602DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the basis of the stipulation, the Election Report, and the entirerecord in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of E. I. du Pont de Nemours & Company, ofBelle,West Virginia, within the meaning of Section 9 (c) and Section2 (6) and (7) of the Act.-2.All hourly paid production, maintenance, and construction em-ployees, conductors, the chauffeur, and those clerks named in AppendixA, employed by the Company excluding supervisory employees, fore-men, assistant foremen, subforemen, detail employees named in Appen-dix B, all clerks not listed in Appendix A, the patrol force, safety andfire inspectors, janitors, gardeners, clubhouse employees, and canteenemployees, constitute a unit appropriate for the purposes. of collectivebargaining, within the meaning of Section 9 (b) of the Act.3.Association of Chemical Employees has been designated and se-lected by a majority of the employees in the above unit as their repre-sentative for the purposes of collective bargaining, and is the exclusiverepresentative of all the employees in said unit, within the meaningof Section 9 (a) of the Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,:IT ISHEREBY CERTIFIEDthat Association of Chemical Employees, hasbeen designated and selected by a majority of hourly paid, production,maintenance, and construction employees, conductors, the chauffeur,and those clerks named in Appendix A, employed by E. I. du Pont deNemours & Company, Belle, West Virginia, excluding supervisoryemployees, foremen, assistant foremen, subforemen, detail employeesnamed in Appendix B, all clerks not listed in Appendix A, patrol force;safety and fire inspectors, janitors, gardeners, clubhouse employees,and canteen employees, as their representative for the purposes of col-lective bargaining, and that, pursuant to Section 9 (a) of the NationalLabor Relations Act, Association of Chemical Employees is' the ex-clusive representative of all such employees for the purposes of collec-tive bargaining in respect to rates. of pay, wages, hours of employment,and other conditions of employment. E. I. DUPONTDE NEMOURS& COMPANYO. C. OxleyB. E. OxleyF. D. Barren, Jr.M. E. BlakeJ.M. ButlerE. E. ByrdE. J. CopelandJ.R. FitzgeraldSheffy B. HartJames O. HarlerK. L. HilliardC. T. LeadmanOrville D. BashamE. J. BrownE. R. CalvertR. L. ClevelandMaurice C. CosnayH. F. HannaB. V. HarperF. S. HendersonH. J. KearnsDenver M. LoweryK. V. MartinH. C. MasonH. C. McCormickT. R. MilamAPPENDIX AD. I. MartinJ.H. Moyer, Jr.G. L. PetersE.M. RiceL. D. RowseyP. E. RymerP. T. StoverW. F. VandallE. L. WordenJ. C. WhittenC. R. YoungAPPENDIX BOrval U. MooreC. J. NourotBen F. PrattMarcus SmithGeo.W. StrowF.M. SwadleyW. H. ThompsonWm. R. TuryMathew WalkerJ. C. WhiteE. M. WilliamsLouis A. WoodsonJ. S. Youell603